 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   ZANE HUBBARD,                                  Case No. 1:19-cv-01346-LJO-EPG (PC)
11                Plaintiff,                        ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS
12         v.                                       (ECF NO. 6)
13   DONNY YOUNGBLOOD, et al.,                      ORDER DENYING PLAINTIFF’S
                                                    APPLICATION TO PROCEED IN FORMA
14                Defendants.                       PAUPERIS
                                                    (ECF NO. 2)
15
                                                    ORDER REQUIRING PLAINTIFF TO PAY
16                                                  $400.00 FILING FEE IN FULL WITHIN
                                                    THIRTY DAYS
17

18

19          Zane Hubbard (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
20   action. The matter was referred to a United States magistrate judge pursuant to 28 U.S.C. §
21   636(b)(1)(B) and Local Rule 302.
22          On September 17, 2019, Plaintiff filed an application to proceed in forma pauperis.
23   (ECF No. 2). On October 2, 2019, Magistrate Judge Erica P. Grosjean entered findings and
24   recommendations, recommending that Plaintiff’s application to proceed in forma pauperis be
25   denied because Plaintiff has at least three 28 U.S.C. § 1915(g) “strikes” and does not qualify
26   for the imminent danger exception. (ECF No. 6).
27          Plaintiff was provided an opportunity to file objections to the findings and
28

                                                   1
 1   recommendations.    The deadline to file objections has passed, and Plaintiff has not filed
 2   objections or otherwise responded to the findings and recommendations.
 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 4   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 5   the Court finds the findings and recommendations to be supported by the record and proper
 6   analysis.
 7          Accordingly, IT IS ORDERED that:
 8          1.     The findings and recommendations issued by the magistrate judge on October 2,
 9                 2019, are ADOPTED IN FULL;
10          2.     Plaintiff’s application to proceed in forma pauperis is DENIED;
11          3.     Plaintiff shall pay the $400 filing fee in full within thirty days from the date of
12                 service of this order if he wants to proceed with this action; and
13          4.     Failure to pay the filing fee within thirty days from the date of service of this
14                 order will result in the dismissal of this action.
15
     IT IS SO ORDERED.
16

17      Dated:    November 16, 2019                         /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                     2
